
	
		I
		111th CONGRESS
		2d Session
		H. R. 5923
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2010
			Mr. Paulsen (for
			 himself, Mr. Cantor,
			 Mr. Sessions,
			 Mr. Akin, Mr. Burton of Indiana,
			 Mr. Price of Georgia,
			 Mr. Paul, and
			 Mr. Cassidy) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Patient Protection and Affordable Care Act
		  to repeal certain limitations on tax health care benefits.
	
	
		1.Repeal of distributions for
			 medicine qualified only if for prescribed drug or insulinSection 9003 of the Patient Protection and
			 Affordable Care Act (Public Law 111–148) and the amendments made by such
			 section are repealed.
		2.Repeal of
			 limitation on health flexible spending arrangements under cafeteria
			 plansSections 9005 and 10902
			 of the Patient Protection and Affordable Care Act (Public Law 111–148) and
			 section 1403 of the Health Care and Education Reconciliation Act of 2010
			 (Public Law 111–152) and the amendments made by such sections are
			 repealed.
		
